Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 of our report dated April 17, 2008 relating to the financial statements, financial statement schedules and the effectiveness of internal control over financial reporting, which appears in Krispy Kreme Doughnuts, Inc.’s Annual Report on Form10-K for the year ended February 3, 2008.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/
